Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claim 2 is cancelled.
Claims 1 and 3-6 are pending. Applicant’s amendment has necessitate new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 7/14/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 5 and 6 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2400261C1; translation by GOOGLE. Applicant has amended the claims to overcome this rejection. Claim(s) 6 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2631561C; translation by GOOGLE as evidenced by Reed et al. (Acute Bacterial Peritonisits in Adults 2012 US Pharmacist; 14 pages [online] retrieved from: https://www.uspharmacist.com/article/acute-bacterial-peritonitis-in-adults) and “Physiological Saline definition [online] retrieved from: https://www.merriam-webster.com/dictionary/physiological%20saline; 1 page 2020).  Applicant has amended the claim to overcome this rejection. Claim(s) 6 was rejected under 35 U.S.C. 102(a)(1) 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  To satisfy the written description requirement of section 112(a), a disclosure must reasonably convey to one skilled in the art that the applicant had possession of the subject matter in question when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Determining the adequacy of a written description "requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art." Id. Thus, "[I]psis verbis disclosure Fujikawa v. Wattanasin, 93 F.3d 1559, 1570 (Fed. Cir. 1996).
In the instant case, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 introduces new matter as the claim recites the limitation: "once a day, for 7-10 days” and claim 6 introduces new matter as the claim recites the limitation “once a day, for 3-5 days”. There is no support in the specification for this limitation. The specification discloses that symptoms of the varicose veins of the lower extremity were improved after 7-10 days (Example 1) and the symptoms of acute diarrhea were improved after 3-5 days (Example 2) but does not describe the instantly claimed limitation.  There is no guidance in the specification to select "once a day, for 7-10 days” or “once a day, for 3-5 days”. Applicant alleges support on page 4 of the specification but the numeric ranges of 3-5 and 7-10 are in relation to the time for symptom improvement and not to the days of administration.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 is directed to treating acute diarrhea by injecting 250 mL of medical ozone isotonic saline solution from a dorsal vein of an upper limb intravenously once a day for 3-5 days. The specification teaches in Example 2: 

    PNG
    media_image1.png
    342
    1380
    media_image1.png
    Greyscale

The specification lacks any objective data to assess what might constitute an improvement in symptoms. The specification also lacks appropriate control experiments to verify the effects observed are due to the treatment protocol. 
The art teaches that most cases of acute diarrhea resolve within 3-7 days (page 2 first paragraph and summary of: LaRocque et al. (Patient education: Acute diarrhea in adults [online] retrieved on 7/22/21 from: https://www.uptodate.com/contents/acute-diarrhea-in-adults-beyond-the-basics; 2020 10 pages).

Given that acute diarrhea is expected to resolve itself in 3-7 days which overlaps the instantly claimed 3-5 days, it is problematic that no proper control experiments were performed to assess the efficacy of Applicant’s treatment protocol. What Applicant observed could just be the natural course of acute diarrhea resolving itself rather than any effect associated with Applicant’s method. 
At this point, Applicant merely has an idea that the method might work as claimed but there is significant skepticism until proper experimental data is provided. Accordingly, Applicant is leaving it the ordinary artisan to figure out if the method works as claimed or not and that requires undue experimentation by the ordinary artisan to figure out. The enablement requirement is not satisfied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocci et al. (Journal of Pharmacy and Pharmacology 2012;64:482-489).
With regard to instant claims 1 and 3, Bocci et al. disclose a method of preparing a medical ozone sterile isotonic saline solution comprising adding, hence ‘injecting’ ozone into physiological, hence isotonic, 0.9% saline in a 500 ml container and mixed, thus ‘shaking’ the components together to dissolve the medical ozone in the 0.9% NaCl for 2-3 minutes (Ozonated saline; page 484). Thus, the method of Bocci et al. is reasonable interpreted to read upon the instantly claimed active steps of “injecting” and “shaking” in the absence of any further language clarifying the terms. The solution is inherently sterile as evidenced by its intravenous infusion into an arm and the fact that ozone is antimicrobial (Ozonated saline, page 484).
With regard to the limitation of: “wherein a ratio of a mass of the medical ozone to a volume of the 0. 9% sodium chloride is equal to 3 μg/100 ml for an immediate injection wherein the immediate injection is an injection administered immediately after the medical ozone sterile isotonic saline solution is prepared”; this limitation describes how the medical ozone sterile isotonic saline solution is utilized for an immediate injection and as such it is an intended use of the composition for dilution to 3 µg/100 ml for an immediate injection. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition which recites the same components as instantly claimed is also can be diluted to 3 µg/100 ml for an immediate injection.
Response to Arguments:
.

2. Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2400261C1; translation by GOOGLE.
With regard to instant claim 1, RU2400261C1 discloses a medical ozone sterile isotonic saline solution comprising a solution of ozone in 0.9-2.0% NaCl solution, where 0.9% is isotonic (Abstract; claims 1-3; Description first sentence; and Example 1). The solution is inherently sterile because ozone is antimicrobial.
With regard to the limitation of: “wherein a ratio of a mass of the medical ozone to a volume of the 0. 9% sodium chloride is equal to 3 μg/100 ml for an immediate injection wherein the immediate injection is an injection administered immediately after the medical ozone sterile isotonic saline solution is prepared”; this limitation describes how the medical ozone sterile isotonic saline solution is utilized for an immediate injection and as such it is an intended use of the composition for dilution to 3 µg/100 ml for an immediate injection. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). 
Response to Arguments:
Applicant respectfully states that not all the limitations of claim 1 are disclosed by the cited prior art references, specifically the limitation "a ratio of a mass of the medical ozone to a volume of the 0.9% sodium chloride is equal to 3 μg/100 ml". Respectfully, the Examiner cannot agree because the newly added limitation is describing an intended use of the composition for an immediate injection and the prior art composition is capable of so doing. Applicant’s arguments have been carefully considered but are not persuasive.

3. Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2631561C; translation by GOOGLE as evidenced by Reed et al. (Acute Bacterial Peritonisits in Adults 2012 US Pharmacist; 14 pages [online] retrieved from: https://www.uspharmacist.com/article/acute-bacterial-peritonitis-in-adults) and “Physiological Saline definition [online] retrieved from: https://www.merriam-webster.com/dictionary/physiological%20saline; 1 page 2020).  
With regard to instant claims 1, RU2631561C discloses a medical ozone sterile isotonic saline solutions of ozonized physiological saline with an ozone concentration of 3-6 mg/l and 15-20 mg/l which is used to treat purulent peritonitis (Abstract; claim 1 and page 2, 6th paragraph). The solution is inherently sterile because ozone is antimicrobial. As evidenced by Merriam Websters dictionary, “physiological saline” is isotonic saline. 
Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition which recites the same components as instantly claimed is also can be diluted to 3 µg/100 ml for an immediate injection.
Response to Arguments:
Applicant respectfully states that not all the limitations of claim 1 are disclosed by the cited prior art references, specifically the limitation "a ratio of a mass of the medical ozone to a volume of the 0.9% sodium chloride is equal to 3 μg/100 ml". Respectfully, the Examiner cannot agree because the newly added limitation is describing an intended use of the composition for an immediate injection and the prior art composition is capable of so doing. Applicant’s arguments have been carefully considered but are not persuasive.


4. Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2200567C1; translation by GOOGLE. 

With regard to the limitation of: “wherein a ratio of a mass of the medical ozone to a volume of the 0. 9% sodium chloride is equal to 3 μg/100 ml for an immediate injection wherein the immediate injection is an injection administered immediately after the medical ozone sterile isotonic saline solution is prepared”; this limitation describes how the medical ozone sterile isotonic saline solution is utilized for an immediate injection and as such it is an intended use of the composition for dilution to 3 µg/100 ml for an immediate injection. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art composition which recites the same components as instantly claimed is also can be diluted to 3 µg/100 ml for an immediate injection.
Response to Arguments:
Applicant respectfully states that not all the limitations of claim 1 are disclosed by the cited prior art references, specifically the limitation "a ratio of a mass of the medical ozone to a volume of the 0.9% sodium chloride is equal to 3 μg/100 ml". Respectfully, the Examiner cannot agree because the newly added limitation is describing an .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bocci et al. (Journal of Pharmacy and Pharmacology 2012;64:482-489) as applied to claims 1 and 3 in the 35 U.S.C. 102(a)(1) rejection above. 

Applicant claims:

    PNG
    media_image2.png
    412
    984
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    1003
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to the subject matter of instant claim 1, Bocci et al. is discussed in detail above and that discussion is hereby incorporated by reference.
With regard to instant claims 3 and 4, Bocci et al. teach that: “to ozonate simple physiological saline (0.9%NaCl) by adding 250 ml of the oxygen-ozone gas mixture with an ozone concentration of 70 mg/ml (hence an ozone total amount of 17.5 mg) to 250 ml of saline in a glass bottle of 500 ml. After 2–3 min mixing, the ozonated saline was ready. When it was intravenously infused in the arm, it procured an initial phlebitis which receded after about 36 h.” (page 484, Ozonated saline). As discussed above, the method of Bocci et al. is reasonable interpreted to read upon “injecting” and “shaking”. In the method of Bocci et al., oxygen and ozone were provided where the ozone is 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bocci et al. is that Bocci et al. do not expressly teach:
1. oxygen supply equipment with a pressure of 13.5 Mpa;
2. oxgyen content of 99.5%;
3. 2 disposable syringes;
4. 250 ml plastic bottles;
5. withdrawing 150 ml of the 0.9% NaCl solution to leave 100 ml solution in the plastic bottle;
6. adjusting the ozone concentration to 30 mg/L;
7. collecting 100 ml of medical ozone and injecting 100 ml of medical ozone inot the 250 ml plastic bottle containing the 100 ml of 0.9% NaCl solution. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bocci et al. with:
1. oxygen supply equipment with a pressure of 13.5 Mpa;
2. an oxgyen content of 99.5%;
3. 2 disposable syringes;
4. 250 ml plastic bottles;
5. withdrawing 150 ml of the 0.9% NaCl solution to leave 100 ml solution in the plastic bottle;
6. adjusting the ozone concentration to 30 mg/L;
7. collecting 100 ml of medical ozone and injecting 100 ml of medical ozone into the 250 ml plastic bottle containing the 100 ml of 0.9% NaCl solution; 
and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is merely judicious selection of the pressure of oxygen gas cylinder and 13.5 Mpa appears completely arbitrary. The ordinary artisan would desire a high grade oxygen such as 99.5% to avoid any impurities. The size and material of the bottles is easily determined by the ordinary artisan depending upon how much final solution is desired. Thus there is nothing inventive about 250 ml plastic bottles. The concentration of the ozone of 30 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “claim 2 has been incorporated into claim 1. Claim 3 has been amended to depend on claim 1 and thus also includes the limitation "wherein a ratio of a mass of the medical ozone to a volume of the 0. 9% sodium chloride is equal to 3 μg/100 ml for an immediate injection" which is supported by page 4 of Applicant's .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over RU2400261C1.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Applicant claims:

    PNG
    media_image4.png
    167
    1135
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claim 1, RU2400261C1 discloses a medical ozone sterile isotonic saline solution comprising a solution of ozone in 0.9-2.0% NaCl solution, where 0.9% is isotonic (Abstract; claims 1-3; Description first sentence; and Example 1). The solution is inherently sterile because ozone is antimicrobial.
With regard to the limitation of: “wherein a ratio of a mass of the medical ozone to a volume of the 0. 9% sodium chloride is equal to 3 μg/100 ml for an immediate injection wherein the immediate injection is an injection administered immediately after the medical ozone sterile isotonic saline solution is prepared”; this limitation describes how the medical ozone sterile isotonic saline solution is utilized for an immediate injection and as such it is an intended use of the composition for dilution to 3 µg/100 ml for an immediate injection. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). 
With regard to instant claim 5, RU2400261C1 teaches treatment of patients with varicose disease of lower extremities with the ozone solution and inject the solution into varicose tributaries (Abstract). RU2400261C1 teaches that a vascular catheter is inserted through the distal to the proximal end of the vein (page 2, middle after “The method is as follows:” thus rendering obvious injection from a distal end of the varicose veins of a lower extremity. 
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and RU2400261C1 is that RU2400261C1 do not expressly teach once a day for 7-10 days. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.

One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While RU2400261C1 appears to teach at least one treatment in one day, it stands to reason that multiple treatments over the course of a several days to a week or 2 weeks is within the ordinary artisans best judgement for successful treatment of the varicose veins of the patient where some varicose veins may not respond to a single treatment and require further treatments. Therefore, the ordinary artisan would have reasonable expectation of success in performing the method of RU2400261C1 once a day for 7-10 days in the absence of evidence to the contrary. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613